Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 27, 1997 (People v Venechanos, 235 AD2d 561), affirming a judgment of the Supreme Court, Kings County, rendered April 17, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *329463 US 745). Ritter, J. P., Thompson, Friedmann and McGinity, JJ., concur.